DENY and Opinion Filed February 10, 2020




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          No. 05-20-00130-CV

                                 IN RE TRACY NIXON, Relator

                  Original Proceeding from the 301st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-00-14691

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Reichek
                                   Opinion by Justice Bridges
       Before the Court is relator’s February 3, 2020 petition for writ of mandamus in which he

complains the administrative district judge erred in failing to grant permission for relator, who has

been declared a vexatious litigant, to file a declaratory judgment proceeding challenging the

subject matter jurisdiction in an underlying proceeding in which relator was held in contempt of

court for failing to pay child support.

       Entitlement to mandamus relief requires relator to show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition for

writ of mandamus, and observing relator’s failure to comply with rule 52.3 of the rules of appellate

procedure, we conclude relator has not shown he is entitled to the relief requested. Accordingly,



                                                  1
we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny

the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE


200130F.P05




                                                  –2–